
	
		I
		112th CONGRESS
		1st Session
		H. R. 2963
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2011
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of Housing and Urban
		  Development to provide grants to eligible nonprofit organizations to provide
		  specialized housing and social services to elderly individuals who are the
		  primary caregiver of a child that is related to such
		  individual.
	
	
		1.Grant program for elderly
			 caregivers
			(a)EstablishmentThere is established in the Department of
			 Housing and Urban Development a program to provide grants to eligible nonprofit
			 organizations for start-up and ongoing operational costs associated with
			 providing specialized housing and social services for qualified relatives who
			 are raising a child.
			(b)ApplicationTo receive a grant award under this
			 program, an eligible nonprofit organization shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require.
			(c)Need-Based;
			 CompetitionA grant award under the program shall be need-based
			 and made available on a competitive basis.
			(d)Limit on
			 organizations selectedThe Secretary may select no more than 5
			 eligible organizations to receive a grant award under the program.
			(e)Distribution of
			 awardsA grant award under the program shall be distributed
			 during the fiscal years referenced in subsection (g).
			(f)DefinitionsIn this Act:
				(1)ChildThe
			 term child means an individual who—
					(A)is not attending
			 school and is not more than 18 years of age; or
					(B)is attending
			 school and is not more than 19 years of age.
					(2)Eligible
			 nonprofit organization
					(A)In
			 generalThe term eligible nonprofit organization
			 means an organization that—
						(i)provides
			 specialized housing and social services for qualified relatives who are raising
			 a child; and
						(ii)is described in section 501(c)(3) of the
			 Internal Revenue Code of 1986 and is exempt from tax under section 501(a) of
			 such Code.
						(B)Political
			 divisions includedSuch term includes organizations that provide
			 such services in each of the several States, the District of Columbia, and any
			 commonwealth, territory, or possession of the United States.
					(3)Raising a
			 childThe term raising a child means, with respect
			 to an individual, that the individual—
					(A)resides with the
			 child; and
					(B)is the primary
			 caregiver for the child—
						(i)because the
			 biological or adoptive parents of the child do not reside with the child or are
			 unable or unwilling to serve as the primary caregiver for the child; and
						(ii)regardless of
			 whether the individual has a legal relationship to the child (such as
			 guardianship or legal custody) or is caring for the child informally and has no
			 such legal relationship with the child.
						(4)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(5)Qualified
			 Relative
					(A)In
			 generalThe term qualified relative means, with
			 respect to a child, an individual who is—
						(i)65
			 years of age or older;
						(ii)is
			 not a parent of the child by blood or marriage; and
						(iii)is
			 a relative of the child by blood or marriage.
						(B)Adopted
			 childrenIn the case of a
			 child who was adopted, the term includes an individual who, by blood or
			 marriage, is a relative of the family who adopted the child.
					(g)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this Act $20,000,000 for fiscal years 2012 through 2016.
			
